Exhibit 10.7
LENDER PROCESSING SERVICES, INC.
EMPLOYEE STOCK PURCHASE PLAN
     Lender Processing Services, Inc., a Delaware corporation (hereinafter
referred to as the “Company”), hereby establishes an employee stock purchase
plan to be known as the “Lender Processing Services, Inc. Employee Stock
Purchase Plan” (hereinafter referred to as the “Plan”). The Plan shall become
effective July 2, 2008 (the “Effective Date”). The Plan shall remain in effect,
subject to the right of the Board to amend or terminate the Plan at any time
pursuant to Section 10.1 hereof, until all shares of Company Stock subject to it
shall have been purchased or acquired according to the Plan’s provisions.
ARTICLE I
PURPOSE OF THE PLAN
     1.1 PURPOSE. The Company has determined that it is in its best interests to
provide an incentive to attract and retain Employees and to increase Employee
morale by providing a program through which Employees may acquire a proprietary
interest in the Company through the purchase of shares of Company Stock. The
Plan shall permit Employees to purchase shares of Company Stock through payroll
deductions and through Company matching contributions. Participation in the Plan
is entirely voluntary and neither the Company nor any of its Subsidiaries makes
any recommendations to their Employees as to whether they should participate in
the Plan. The Plan is not intended to be an “employee benefit plan” under the
Employee Retirement Income Security Act of 1974, as amended, nor qualify as an
“employee stock purchase plan” under Section 423 of the Code.
ARTICLE II
DEFINITIONS
     Capitalized terms used herein without definition shall have the respective
meanings set forth below:
     2.1 ACCOUNT. “Account” means the bookkeeping entry maintained by the
Company on behalf of each Participant for the purpose of accounting for all
Participant Contributions and Matching Contributions credited to the Participant
pursuant to the Plan.
     2.2 BASE EARNINGS. “Base Earnings” means the amount of a Participant’s
regular salary before deductions required by law and deductions authorized by
the Participant, including any elective deferrals with respect to a plan of the
Employer qualified under Sections 125 or 401(a) of the Code and any amounts
deferred by the Participant to a nonqualified deferred compensation plan
sponsored by the Employer. In the case of Participants primarily compensated on
a commission basis, “Base Earnings” may include commission earnings not to
exceed $10,000 per month. “Base Earnings” shall not include: wages paid for
overtime, extended workweek schedules or any other form of extra compensation,
payments made by the Employer based upon salary for Social Security, workers’
compensation, unemployment compensation, disability payments or any other
payment mandated by state or federal statute, or salary-related contributions
made by the Employer for insurance, annuity or any other employee benefit plan.

 



--------------------------------------------------------------------------------



 



     2.3 BOARD. “Board” means the Board of Directors of the Company.
     2.4 BROKER. “Broker” means the financial institution designated by the
Company to act as Broker for the Plan.
     2.5 CODE. “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
     2.6 COMMITTEE. “Committee” means the Committee described in Article VII.
     2.7 COMPANY. “Company” means Lender Processing Services, Inc., a Delaware
corporation, and any successor thereto.
     2.8 COMPANY STOCK. “Company Stock” means shares of common stock, par value
$0.0001 per share, of the Company.
     2.9 EMPLOYEE. “Employee” means each person currently employed by the
Employer who (a) averages at least twenty (20) hours per week, any portion of
whose income is subject to withholding of income tax or for whom Social Security
retirement contributions are made by the Employer or (b) qualifies as a
common-law employee of the Employer. Notwithstanding the foregoing sentence to
the contrary, persons determined by the Committee not to be Employees and
persons on a leave of absence shall not be treated as “Employees” for purposes
of this Plan.
     2.10 EMPLOYER. “Employer” means the Company and any Subsidiary that adopts
this Plan with the approval of the Board.
     2.11 FIS COMMON STOCK. “FIS Common Stock” means shares of common stock, par
value $0.01 per share, of Fidelity National Information Services, Inc.
     2.12 FNF COMMON STOCK. “FNF Common Stock” means shares of common stock, par
value $0.0001 per share, of Fidelity National Information Services, Inc.
     2.13 PARTICIPANT. “Participant” means an Employee who has satisfied the
eligibility requirements of Section 3.1 and has become a participant in the Plan
in accordance with Section 3.2.
     2.14 PAYROLL PERIOD. “Payroll Period” means the pay periods coinciding with
the Employer’s payroll practices, as revised from time to time.
     2.15 PLAN YEAR. “Plan Year” means the twelve consecutive month period
ending each December 31.
     2.16 QUARTER. “Quarter” means the three consecutive calendar month periods
commencing January 1 through March 31, April 1 through June 30, July 1 through
September 30 and October 1 through December 31 each Plan Year.

2



--------------------------------------------------------------------------------



 



     2.17 QUARTER END. “Quarter End” means the last day of each Quarter (i.e.,
March 31, June 30, September 30 or December 31).
     2.18 SHARE ACCOUNT. “Share Account” means the account maintained by the
Broker on behalf of each Participant for the purpose of accounting for Company
Stock purchased by the Participant pursuant to the Plan.
     2.19 SUBSIDIARY. “Subsidiary” means any corporation in which the Company
owns, directly or indirectly, at least fifty percent (50%) of the total combined
voting power of all classes of stock, or any other entity (including, but not
limited to, partnerships and joint ventures) in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the combined equity thereof.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 ELIGIBILITY.
          (a) Each Employee of the Employer who participated in or was eligible
to participate in the Fidelity National Information Services, Inc. Employee
Stock Purchase Plan (the “FIS ESPP”) immediately prior to the Effective Date
shall be eligible to become a Participant in the Plan as of the Effective Date.
          (b) All other Employees of the Employer shall be eligible to become
Participants in the Plan following the completion of ninety (90) days of
employment with the Employer.
     3.2 PARTICIPATION. An Employee who has satisfied the eligibility
requirements of Section 3.1 may become a Participant in the Plan upon his or her
completion of such enrollment procedures as the Committee may prescribe, which
procedures may include responding to enrollment procedures set forth via an
Internet website or a voice response system authorizing payroll deductions.
Payroll deductions for a Participant shall commence as soon as administratively
practicable following the completion of the enrollment procedures established by
the Committee and shall remain in effect until changed by the Participant in
accordance with Section 4.2 below.
     3.3 SPECIAL RULES. In the event that a person is excluded from
participation in the Plan under Section 2.9 above and a court of competent
jurisdiction determines that the person is eligible to participate in the Plan,
the person shall be treated as an Employee only from the date of the court’s
determination and shall not be entitled to retroactive participation in the
Plan.

3



--------------------------------------------------------------------------------



 



ARTICLE IV
PARTICIPANT CONTRIBUTIONS
     4.1 PARTICIPANT ELECTION. Pursuant to the enrollment procedures established
by the Committee in Section 3.2, each Participant shall designate the amount of
payroll deductions (“Participant Contributions”) to be made from his or her
paycheck to purchase Company Stock under the Plan. The amount of Participant
Contributions shall be designated in whole percentages of Base Earnings, of at
least three percent (3%) and not to exceed fifteen percent (15%) of Base
Earnings for any Plan Year. The amount so designated by the Participant shall be
effective as soon as administratively practicable following completion of the
enrollment procedures and shall continue until terminated or altered in
accordance with Section 4.2 below.
     4.2 CHANGES IN ELECTION. In accordance with procedures established by the
Committee, a Participant may decrease or increase the rate of his or her
Participant Contributions or elect to discontinue his or her Participant
Contributions, in either case as soon as administratively practicable. No such
election may be made retroactive, and any such new election shall remain in
effect until subsequently modified by the Participant pursuant to this
Section 4.2.
     4.3 PARTICIPANT ACCOUNTS. The Company shall establish and maintain a
separate Account for each Participant. The amount of each Participant’s
Participant Contribution, as well as his or her matching contribution as set
forth in Article V (the “Matching Contribution”), shall be credited to his or
her Account. No interest shall accrue at any time for any amount credited to an
Account of a Participant.
ARTICLE V
MATCHING CONTRIBUTIONS
     5.1 OFFICERS. For each Officer of the Employer who is a Participant in the
Plan and remains an Employee on each day from each Quarter End until the
anniversary of that Quarter End (the “Matching Date”), the Employer shall credit
to the Account of that Participant a Matching Contribution. The Matching
Contribution shall be an amount equal to one-half of the amount of Participant
Contributions set aside into the Participant’s Account for the Quarter ending on
the applicable Quarter End. Withholding taxes, if any, shall be made upon such
Matching Contribution based upon the Participant’s existing withholding
percentages or as otherwise required by law from the Participant’s Base
Earnings. For purposes of the Plan and unless otherwise determined by the
Committee, “Officer” means chief executive officer, president, executive vice
president, senior vice president, vice president or assistant vice president and
shall be determined by the Committee as of any Quarter End.
     5.2 OTHER PARTICIPANTS. For each Participant who the Committee determines
is not an Officer of the Employer under Section 5.1 above and who remains an
Employee on each day from each Quarter End until the Matching Date, the Company
shall credit to the Account of that Participant a Matching Contribution. Except
as otherwise provided in Section 5.3 below, the Matching Contribution shall be
an amount equal to one-third of the amount of Participant Contributions set
aside into the Participant’s Account for the Quarter ending on the

4



--------------------------------------------------------------------------------



 



applicable Quarter End. Withholding taxes, if any, shall be made upon such
Matching Contribution based upon the Participant’s existing withholding
percentages or as otherwise required by law from the Participant’s Base
Earnings.
     5.3 TEN-YEAR EMPLOYEES. Notwithstanding the provisions of Section 5.2 to
the contrary, with respect to each Participant who has completed at least ten
(10) consecutive years of employment with the Employer (“Ten-Year Employee”),
the Matching Contribution for such Participant under Section 5.2 above with
respect to any Participant Contributions made after the Participant becomes a
Ten-Year Employee shall be one-half of the amount of the Participant’s
Contributions instead of one-third. For purposes of this Section 5.3, a
Participant’s “consecutive years of employment” which were credited to the
Participant under the FIS ESPP immediately prior to commencing employment with
the Company shall be included in determining whether the Participant is a
Ten-Year Employee.
     5.4 CHANGES IN STATUS. In the event that a Participant becomes an Officer
of the Employer, as described in Section 5.1 herein, or a Ten-Year Employee, as
described in Section 5.3 herein, during a Quarter, for purposes of determining
such Participant’s Matching Contribution, all Participant Contributions made
during the Quarter in which the change in status occurred shall be considered to
have been made as an Officer or Ten-Year Employee for that Quarter.
     5.5 FORMER FIS ESPP PARTICIPANTS. Notwithstanding the foregoing provisions,
for each Participant who participated in the FIS ESPP immediately prior to
commencing participation in the Plan, the Employer shall, for the first four
(4) Quarters of such Participant’s employment with the Employer, credit to the
Account of that Participant a Matching Contribution equal to the Matching
Contribution the Participant would have received under the FIS ESPP had the
Participant continued to be eligible to participate in the FIS ESPP through such
time period.
ARTICLE VI
PURCHASE OF STOCK
     6.1 PURCHASE OF COMPANY STOCK. As soon as practicable following the close
of each Payroll Period or, with respect to Matching Contributions, the Quarter
End (each such case, the “Purchase Date”), the amount credited to a
Participant’s Account shall be transferred by the Employer to the Broker, and
the Plan shall cause the Broker to use such amount to purchase shares of Company
Stock on the open market on the Participant’s behalf. Any balance remaining
after the purchase shall be credited to the Participant’s Share Account and
shall be used to purchase additional shares of Company Stock as of the next
Purchase Date.

5



--------------------------------------------------------------------------------



 



     6.2 SHARE ACCOUNTS AND DELIVERY OF COMPANY STOCK.
          (a) Company Stock purchased by each Participant under the Plan shall
be posted to the Participant’s Share Account as soon as practicable after, and
credited to such Share Account as of, each Purchase Date. Dividends on shares of
Company Stock held in a Participant’s Share Account shall be credited to such
Participant’s Share Account and shall be used to purchase additional shares of
Company Stock as of the next following Purchase Date.
          (b) Certificates representing the number of full shares of Company
Stock held in a Participant’s Share Account will be delivered to such
Participant as soon as administratively practicable after the Participant
submits a request for the delivery of such shares pursuant to procedures
established by the Committee. The time of delivery of shares may be postponed
for such period as may be necessary to comply with the registration requirements
under the Securities Act of 1933, as amended, the listing requirements of any
securities exchange on which the Company Stock may then be listed, or the
requirements under other laws or regulations applicable to the sale of such
shares.
     6.3 FEES AND COMMISSIONS. The Company shall pay the Broker’s administrative
charges for opening and maintaining the Share Accounts and the Transferred Share
Accounts (described in Section 6.5 below) for the Participants and the brokerage
commissions on purchases made that are attributable to the purchase of Company
Stock with Participant Contributions and Matching Contributions. Participants
shall pay the Broker’s fees attributable to the issuance of certificates for any
and all shares of Company Stock, FIS Common Stock and FNF Common Stock held in a
Participant’s Share Account and Transferred Share Account, as applicable.
Participants shall also pay the brokerage commissions and any charges associated
with the sale of Company Stock, FIS Common Stock and FNF Common Stock held in a
Participant’s Share Account and Transferred Share Account, as applicable,
pursuant to Section 6.4 below.
     6.4 SALE OF STOCK. Any Participant may request the Broker to sell any or
all of the shares of Company Stock, FIS Common Stock and FNF Common Stock held
in a Participant’s Share Account and Transferred Share Account, as applicable.
Unless directed otherwise by the Participant, the Broker shall mail to the
Participant a check for the proceeds, less any applicable fees and brokerage
commissions and any transfer taxes, registration fees or other normal charges
associated with such a sale, as soon as administratively practicable thereafter.
     6.5 TRANSFERRED SHARE ACCOUNT. As soon as practicable after the quarter
ending June 30, 2008, Fidelity National Information Systems, Inc. (“FIS”) shall
transfer, to the Plan, the accounts of any individual who is (a) an employee of
LPS (or any of its subsidiaries or affiliates) on the first day immediately
following the spin-off of LPS from FIS and (b) not also an employee of FIS (or
any of its subsidiaries or affiliates) on such date. The portions of such
transferred accounts invested in FIS Common Stock and FNF Common Stock shall be
transferred in-kind to accounts in the Plan (the “Transferred Share Accounts”).
The Transferred Share Accounts shall be frozen immediately after the transfer so
that contributions may not be allocated to, or transferred into, the Transferred
Share Accounts after the transfer; provided, however, that a Participant with a
Transferred Share Account may (i) receive a distribution of

6



--------------------------------------------------------------------------------



 



FIS Common Stock and/or FNF Common Stock out of his or her Transferred Share
Account at any time in accordance with Section 6.5(b) below and/or (ii) sell his
or her FIS Common Stock and/or FNF Common Stock in accordance with Section 6.4
above. Dividends on shares of FIS Common Stock and FNF Common Stock held in a
Participant’s Transferred Share Account shall be credited to such Participant’s
Share Account and shall be used to purchase additional shares of Company Stock
as of the next following Purchase Date.
     (b) Certificates representing the number of full shares of FIS Common Stock
and FNF Common Stock held in a Participant’s Transferred Share Account will be
delivered to such Participant as soon as administratively practicable after the
Participant submits a request for the delivery of such shares pursuant to
procedures established by the Committee. The time of delivery of shares may be
postponed for such period as may be necessary to comply with the registration
requirements under the Securities Act of 1933, as amended, the listing
requirements of any securities exchange on which the FIS Common Stock and FNF
Common Stock may then be listed, or the requirements under other laws or
regulations applicable to the sale of such shares.
ARTICLE VII
TERMINATION OF EMPLOYMENT AND BENEFICIARY DESIGNATION
     7.1 TERMINATION OF EMPLOYMENT. In the event that a Participant’s employment
with the Employer terminates for any reason, the Participant shall cease to
participate in the Plan on the date of termination. As soon as is
administratively practicable following the date of termination, the entire
balance of the Participant’s Account shall be paid, and all cash and shares of
Company Stock, FIS Common Stock and FNF Common Stock held in a Participant’s
Share Account and Transferred Share Account, as applicable, shall be delivered,
to the Participant or his or her beneficiary.
     7.2 BENEFICIARY DESIGNATION. A Participant may file a written designation
of a beneficiary who is to receive any cash and shares of Company Stock, FIS
Common Stock and FNF Common Stock held in a Participant’s Share Account and
Transferred Share Account, as applicable and any cash from the Participant’s
Account in the event of his or her death. Beneficiary designations may be
changed by the Participant at any time by written notice. If a Participant dies,
the Committee may rely upon the most recent beneficiary designation it has on
file as being the appropriate beneficiary. If a Participant dies and no valid
beneficiary designation exists, or the beneficiary has predeceased the
Participant, the Committee shall deliver any cash or shares of Company Stock,
FIS Common Stock and FNF Common Stock (if any) to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed to the knowledge of the Committee, the Committee, in its sole
discretion, may deliver such cash or shares of Company Stock to the spouse or
any one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Committee, then to such other person as
the Committee may designate.

7



--------------------------------------------------------------------------------



 



ARTICLE VIII
PLAN ADMINISTRATION
     8.1 PLAN ADMINISTRATION.
          (a) Authority to control and manage the operation and administration
of the Plan shall be vested in the Board, or a committee (“Committee”) appointed
by the Board. Until such time as the Board appoints a Committee to administer
the Plan, the Board shall serve as the Committee for purposes of the Plan. The
Board or Committee shall have all powers necessary to supervise the
administration of the Plan and control its operations.
          (b) In addition to any powers and authority conferred on the Board or
Committee elsewhere in the Plan or by law, the Board or Committee shall have the
following powers and authority:
          (i) To designate agents to carry out responsibilities relating to the
Plan;
          (ii) To administer, interpret, construe and apply this Plan and to
answer all questions that may arise or that may be raised under this Plan by a
Participant, his or her beneficiary or any other person whatsoever;
          (iii) To establish rules and procedures from time to time for the
conduct of its business and for the administration and effectuation of its
responsibilities under the Plan; and
          (iv) To perform or cause to be performed such further acts as it may
deem to be necessary, appropriate, or convenient for the operation of the Plan.
          (c) Any action taken in good faith by the Board or Committee in the
exercise of authority conferred upon it by this Plan shall be conclusive and
binding upon a Participant and his or her beneficiaries. All discretionary
powers conferred upon the Board and Committee shall be absolute.
     8.2 LIMITATION ON LIABILITY. No Employee of the Employer nor any member of
the Board or Committee shall be subject to any liability with respect to his or
her duties under the Plan unless the person acts fraudulently or in bad faith.
To the extent permitted by law, the Company shall indemnify each member of the
Board or Committee, and any other Employee of the Employer with duties under the
Plan who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, whether civil, criminal,
administrative, or investigative, by reason of the person’s conduct in the
performance of his or her duties under the Plan.

8



--------------------------------------------------------------------------------



 



ARTICLE IX
COMPANY STOCK
     9.1 MAXIMUM NUMBER OF SHARES. Subject to Section 9.3 below, the maximum
number of shares of Company Stock which may be purchased under the Plan is
10,000,000 shares. All shares of Company Stock shall be purchased on the open
market.
     9.2 VOTING COMPANY STOCK. The Participant will have no interest or voting
right in shares of Company Stock to be purchased under Article VI of the Plan
until such shares have been purchased.
     9.3 ADJUSTMENTS. In the event of any merger, reorganization, consolidation,
recapitalization, liquidation, stock dividend, split-up, spin-off, stock split,
reverse stock split, share combination, share exchange, extraordinary dividend,
or any change in the corporate structure affecting the shares of Company Stock,
such adjustment shall be made in the number and kind of shares of Company Stock
that may be purchased under the Plan as set forth in Section 9.1, and the number
and kind of shares of Company Stock held in each Participant’s Share Account, as
may be determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights. The decision by the
Committee regarding any such adjustment shall be final, binding and conclusive.
ARTICLE X
MISCELLANEOUS MATTERS
     10.1 AMENDMENT AND TERMINATION. Since future conditions affecting the
Company cannot be anticipated or foreseen, the Board reserves the right to
amend, modify, or terminate the Plan at any time; provided, however, that no
amendment that requires stockholder approval in order for the Plan to continue
to comply with the New York Stock Exchange listing standards or any rule
promulgated by the United States Securities and Exchange Commission or any
securities exchange on which the securities of the Company are listed shall be
effective unless such amendment shall be approved by the requisite vote of
stockholders of the Company entitled to vote thereon within the time period
required under such applicable listing standard or rule. Upon termination of the
Plan, all benefits shall become payable immediately. Notwithstanding the
foregoing, no such amendment or termination shall affect rights previously
granted, nor may an amendment make any change in any right previously granted
which adversely affects the rights of any Participant without the consent of
such Participant.
     10.2 TAX WITHHOLDING. The Company shall have the right to deduct from all
amounts payable to a Participant (whether under this Plan or otherwise) any
taxes required by law to be withheld in respect of amounts payable under this
Plan.
     10.3 BENEFITS NOT ALIENABLE. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily, except as expressly permitted
in this Plan. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect.
     10.4 NO ENLARGEMENT OF EMPLOYEE RIGHTS. This Plan is strictly a voluntary
undertaking on the part of the Employer and shall not be deemed to constitute a

9



--------------------------------------------------------------------------------



 



contract between the Employer and any Employee or to be consideration for, or an
inducement to, or a condition of, the employment of any Employee. Nothing
contained in the Plan shall be deemed to give the right to any Employee to be
retained in the employ of the Employer or to interfere with the right of the
Employer to discharge any Employee at any time.
     10.5 GOVERNING LAW. To the extent not preempted by Federal law, the Plan
shall be construed in accordance with and governed by the laws of the State of
Florida, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.
     10.6 NON-BUSINESS DAYS. When any act under the Plan is required to be
performed on a day that falls on a Saturday, Sunday or legal holiday, that act
shall be performed on the next succeeding day which is not a Saturday, Sunday or
legal holiday.
     10.7 COMPLIANCE WITH SECURITIES LAWS. Notwithstanding any provision of the
Plan to the contrary, the Committee shall administer the Plan in such a way to
insure that the Plan at all times complies with any applicable requirements of
Federal securities laws.

10